SALCINES, Judge.
Neil Toot appeals the summary denial of his motion for jail credit filed pursuant to Florida Rule of Criminal Procedure 3.800(a). In his motion, Toot claimed that he is entitled to additional jail credit for time he spent in jail prior to sentencing. By our calculations, Toot is entitled to 203 days of jail credit, rather than the 200 days awarded by the trial court. Accordingly, we reverse the trial court’s order of denial, and we remand for the trial court to award Toot an additional three days of jail credit.
Reversed and remanded.
COVINGTON and VILLANTI, JJ., Concur.